Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about December 21, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of assault in the second degree, and placed him on probation until March 30, 2006, unanimously affirmed, without costs.
Even if we were to find error in the court’s determination not to extend the time for service of an alibi notice, or in its curtailment of the redirect examination of appellant’s witness, we would find either or both of these errors to be harmless in view of the overwhelming evidence of appellant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]. Concur—Tom, J.P., Mazzarelli, Andrias, Marlow and Malone, JJ.